In the

      United States Court of Appeals
                      For the Seventh Circuit
                           ____________________  

No.  13-­‐‑1326  
JEROME  T.  DAVIS,  
                                                            Petitioner-­‐‑Appellant,  
                                          v.  

BOB   HUMPHREYS,   Warden,  Kettle  Moraine  Correctional  Insti-­‐‑
tution,  
                                          Respondent-­‐‑Appellee.  
                           ____________________  

                Appeal  from  the  United  States  District  Court  
                      for  the  Eastern  District  of  Wisconsin.  
          No.  12-­‐‑CV-­‐‑680  —  Patricia  J.  Gorence,  Magistrate  Judge.  
                           ____________________  

        ARGUED  MARCH  5,  2014  —  DECIDED  APRIL  1,  2014  
                   ____________________  

   Before   EASTERBROOK,   MANION,   and   HAMILTON,   Circuit  
Judges.  
   EASTERBROOK,   Circuit   Judge.   In   Joseph   Heller’s   Catch-­‐‑22,  
Yossarian   wants   to   stop   serving   as   a   bombardier   during  
World   War   II.   Insanity   is   a   reason   for   being   grounded,   and  
Yossarian  tries  to  convince  Doc  Daneeka  that  he  is  insane—
but   to   ask   proves   sanity,   because   an   insane   person   would  
want  to  fly  more  missions.  Catch-­‐‑22.  Jerome  Davis,  who  is  in  
2                                                                 No.  13-­‐‑1326  

prison  following  a  guilty  plea,  wants  federal  collateral  relief  
but   did   not   seek   it   until   the   year   allowed   by   28   U.S.C.  
§2244(d)   had   expired.   Equitable   tolling   can   allow   a   belated  
application.   Holland   v.   Florida,   560   U.S.   631   (2010).   Demon-­‐‑
strating   entitlement   to   tolling   requires   a   motion,   which   Da-­‐‑
vis   made.   He   maintains   that   his   mental   limitations   excuse  
untimely  filing.  A  magistrate  judge  found,  however,  that  an-­‐‑
yone  able  to  make  such  a  motion  has  shown  mental  compe-­‐‑
tence  and  disqualified  himself  from  tolling.  Catch-­‐‑22.  
     The  federal  judiciary  should  avoid  using  Catch-­‐‑22.  For  all  
this  record  shows,  Davis  could  make  a  motion  only  because  
someone  else  drafted  and  mailed  it  for  him.  No  one  doubts  
that,  if  the  “someone  else”  were  a  lawyer  who  accepted  the  
case  after  the  year  had  passed,  then  the  lawyer’s  skills  would  
not  be  imputed  to  Davis  and  prevent  application  of  a  tolling  
doctrine.  That  the  “someone  else”  was  a  fellow  prisoner—as  
Davis,   now   represented   by   counsel,   maintains—should   not  
make  a  difference.  Tolling  depends  on  the  competence  of  the  
prisoner  or  an  agent  engaged  before  the  year  is  up;  an  agent  
of  any  kind  retained  after  the  time  has  run  does  not  retroac-­‐‑
tively   prevent   tolling.   So   the   ground   of   the   district   court’s  
decision  is  untenable.  
      This  conclusion  does  not  itself  make  the  application  time-­‐‑
ly.   We   must   ask   three   more   questions:   First,   is   mental   in-­‐‑
competence   ever   enough   to   justify   equitable   tolling   of   the  
time  provided  by  §2244(d)?  Second,  if  the  answer  is  yes,  how  
incompetent   is   incompetent   enough?   Third,   does   Davis’s  
mental  condition  meet  that  standard?  
   At   least   three   circuits   have   held   that   mental   incompe-­‐‑
tence   can   satisfy   the   standard   for   tolling   established   in   Hol-­‐‑
land.  See  Ata  v.  Scutt,  662  F.3d  736,  742  (6th  Cir.  2011);  Bills  v.  
No.  13-­‐‑1326                                                                    3  

Clark,   628   F.3d   1092,   1097   (9th   Cir.   2010);   Riva   v.   Ficco,   615  
F.3d   35,   40   (1st   Cir.   2010).   Before   Holland,   several   other   cir-­‐‑
cuits  had  reached  the  same  conclusion.  See,  e.g.,  Bolarinwa  v.  
Williams,   593   F.3d   226,   231   (2d   Cir.   2010);   Hunter   v.   Ferrell,  
587  F.3d  1304,  1309–10  (11th  Cir.  2009).  We  agree,  though  not  
because  of  any  language  in  §2244(d)  or  the  rest  of  the  Anti-­‐‑
terrorism  and  Effective  Death  Penalty  Act  of  1996  (AEDPA),  
of  which  §2244(d)  is  a  part.  The  Supreme  Court  treats  tolling  
as  one  of  those  background  understandings  in  American  law  
that   applies   unless   a   statute   modifies   or   excludes   the   doc-­‐‑
trine.  See  Lozano  v.  Montoya  Alvarez,  No.  12-­‐‑820  (U.S.  Mar.  5,  
2014),  slip  op.  7–8;  Young  v.  United  States,  535  U.S.  43,  49–50  
(2002).  This  is  as  true  of  details  as  it  is  of  whether  tolling  is  
available   at   all.   Thus   we   inquire   whether   mental   incompe-­‐‑
tence  supports  tolling  other  federal  statutes  of  limitations.  
    Although   the   Supreme   Court   has   never   addressed   that  
question,   courts   of   appeals   regularly   hold   that   mental   in-­‐‑
competence   justifies   the   tolling   of   federal   periods   of   limita-­‐‑
tions.   Barett   v.   Principi,   363   F.3d   1316,   1319–20   (Fed.   Cir.  
2004),  collects  decisions  from  most  circuits.  Our  own  leading  
decision   is   Miller   v.   Runyon,   77   F.3d   189   (7th   Cir.   1996),  
which  dealt  with  tolling  the  periods  for  federal  employment-­‐‑
discrimination   statutes.   That   there   seem   to   be   more   recent  
decisions  concerning  mental  incompetence  and  tolling  under  
the  AEDPA  than  under  all  other  federal  statutes  put  together  
may  reflect  the  fact  that  outside  prison  an  incompetent  per-­‐‑
son  often  has  a  guardian,  who  must  adhere  to  statutory  time  
limits.  Mentally  incompetent  persons  in  prison,  by  contrast,  
usually  do  not  have  the  benefit  of  a  guardian  who  attends  to  
their   legal   problems—nor   are   prisoners   who   want   to   seek  
collateral   relief   automatically   entitled   to   appointed   counsel.  
Davis  did  not  have  a  lawyer  until  this  court  issued  a  certifi-­‐‑
4                                                                    No.  13-­‐‑1326  

cate   of   appealability,   see   28   U.S.C.   §2253(c),   and   appointed  
counsel   for   him   under   the   Criminal   Justice   Act,   18   U.S.C.  
§3006A(a)(2)(B).  The  likelihood  that  mentally  marginal  pris-­‐‑
oners  will  lack  the  assistance  of  guardians  or  lawyers  means  
that,   for   them,   it   is   especially   important   to   follow   the   norm  
under  which  incompetence  permits  tolling.  
      What   sort   of   mental   limitations   justify   tolling?   Davis  
wants   us   to   hold   that   anyone   whose   shortcomings   play   a  
causal   role   in   a   delayed   filing   is   entitled   to   tolling.   If   that  
were  the  law,  however,  then  almost  everyone  who  failed  to  
meet   a   statutory   deadline   would   be   entitled   to   tolling,   and  
statutes   of   limitations   would   be   eviscerated.   Most   people  
who   file   too   late   do   so   because   they   don’t   realize   that   they  
have   potentially   sound   legal   claims   or   do   not   know   what  
deadline   applies   to   those   claims.   Many   persons   of   normal  
intellect   are   unable   to   cope   with   the   legal   system.   Yet   deci-­‐‑
sions  such  as  United  States  v.  Kubrick,  444  U.S.  111  (1979),  re-­‐‑
ject  arguments  that  to  explain  an  untimely  filing  by  reference  
to   the   plaintiff’s   limited   knowledge   or   ability   is   to   excuse   it.  
Kubrick  argued  that  he  did  not  know  that  he  had  a  valuable  
legal  claim  until  a  physician  told  him  so;  the  Supreme  Court  
held  that  this  did  not  justify  an  untimely  suit.  Similarly,  it  is  
established  that  prisoners’  shortcomings  of  knowledge  about  
the   AEDPA   or   the   law   of   criminal   procedure   in   general   do  
not  support  tolling.  See,  e.g.,  Owens  v.  Boyd,  235  F.3d  356,  359  
(7th   Cir.   2000);   Taylor   v.   Michael,   724   F.3d   806,   811–12   (7th  
Cir.   2013).   If   a   deficit   of   legal   or   medical   knowledge   that  
causes   an   untimely   filing   does   not   justify   tolling,   then   why  
should  a  general  inability  to  cope  with  matters  legal?  Some-­‐‑
thing  more  than  but-­‐‑for  causation  is  essential.  
No.  13-­‐‑1326                                                                   5  

      One  candidate  for  the  “something  more”  in  criminal  law  
is  inability  to  understand  the  charges  and  assist  in  one’s  own  
defense.   A   person   whose   mental   limitations   disable   him   to  
this   extent   can’t   be   tried—though   a   person   who   can   under-­‐‑
stand   the   charges   and   assist   counsel   also   can   take   other  
steps,   including   waiving   counsel   and   pleading   guilty.   See  
Godinez   v.   Moran,   509   U.S.   389   (1993).   Davis   must   have   had  
at   least   this   much   ability   in   years   past,   because   the   state  
court  permitted  him  to  plead  guilty.  He  has  never  contended  
that  allowing  him  to  enter  a  guilty  plea  violated  the  Consti-­‐‑
tution.   (His   argument   in   this   proceeding   is   that   his   lawyer  
let   him   down   by   not   showing   up   at   a   plea-­‐‑bargaining   ses-­‐‑
sion,  leaving  him  to  negotiate  unassisted.)  
      Another   potential   candidate   for   distinguishing   persons  
who  are  entitled  to  tolling  from  other  prisoners  who  are  not  
is  the  line  the  Supreme  Court  has  drawn  in  capital  litigation  
between   those   who   can   understand   the   charges   and   pro-­‐‑
ceedings   well   enough   to   be   executed,   and   those   who   can’t.  
See   Atkins   v.   Virginia,   536   U.S.   304   (2002).   The   Supreme  
Court   may   address   this   subject   again   in   Hall   v.   Florida,   No.  
12-­‐‑10882,  which  was  argued  on  March  3,  2014.  It  is  not  clear  
how  this  doctrine  differs  from  one  dealing  with  competence  
to  be  tried  (or  plead  guilty);  Hall  may  say  more  about  that.  
     Perhaps   there   are   still   other   candidates   for   a   way   to   de-­‐‑
termine  what  sorts  of  mental  disability  excuse  delay  in  filing  
a   collateral   attack.   The   parties’   briefs   on   this   appeal   do   not  
cover  that  subject  thoroughly  enough  for  us  to  be  confident  
that   we   understand   the   range   of   possibilities—and   if   we  
don’t   know   what   options   are   available,   we   cannot   choose  
intelligently  among  them.  
6                                                                  No.  13-­‐‑1326  

      Davis  contends  that  we  need  not  choose,  because  he  is  so  
limited  mentally  that  he  is  entitled  to  tolling  under  any  pos-­‐‑
sible   rule.   A   report   prepared   by   Wisconsin’s   prison   system  
in  2007  concludes  that  he  has  an  IQ  of  49,  is  illiterate  and  un-­‐‑
educable,   and   cannot   cope   with   any   legal   subject.   Davis  
wants  us  to  take  it  as  established  that  these  conclusions  are  
correct—but  if  they  are  correct,  then  why  did  the  state  judici-­‐‑
ary  let  him  plead  guilty?  Perhaps  he  was  feigning  incompe-­‐‑
tence   during   the   tests   but   presented   himself   differently   to  
the  judge.  Or  perhaps  he  has  limited  abstract  intelligence  but  
greater  concrete  intelligence.  We  held  in  Young  v.  Walls,  311  
F.3d  846  (7th  Cir.  2002),  that  even  persons  with  serious  men-­‐‑
tal   disabilities   may   have   enough   concrete   awareness   to   be  
able   to   waive   constitutional   rights.   It   is   improper   to   leap  
from   one   IQ   test   to   a   conclusion   that   a   particular   person   is  
unable  to  understand  and  protect  his  own  legal  interests.  
    Because   this   case   must   be   remanded   so   that   the   district  
court   can   take   evidence   and   determine   just   what   Davis’s  
abilities   are,   we   refrain   from   articulating   a   legal   standard.  
The  parties  should  brief  that  subject  in  the  district  court,  and  
we  then  can  tackle  it  on  the  next  appeal  with  a  greater  likeli-­‐‑
hood  of  reaching  a  sound  conclusion.  
    The   judgment   is   vacated,   and   the   case   is   remanded   for  
further  proceedings  consistent  with  this  opinion.